Now annotating Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.
 
Response to Amendment
	This office action is in response to the amendment filed on 9/21/2022. Currently claims 1-27 are pending with claim 27 being a newly added claim.

Response to Arguments
Applicant’s arguments, see pgs. 9-11, filed 9/21/2022, with respect to the rejection(s) of:
claims(s) 1-4, 7, 9, 15-16, 22-24 and 26 under 35 USC 103 as being unpatentable over Evans in view of Nitzan, 
claims 5-6 and 17-18 under 35 USC 103 as being unpatentable over Evans in view of Nitzan in view of McBride, 
claims 8 and 12-14 under 35 USC 103 as being unpatentable over Evans in view of Nitzan in view of Fritz,
claims 10-11 under 35 USC 103 as being unpatentable over Evans in view of Nitzan in view of Masuzawa
claims 19-20 under 35 USC 103 as being unpatentable over Evans in view of Nitzan in view of Scheckel
claims 25 under 35 USC 103 as being unpatentable over Evans in view Nitzan in view Chardack
 have been fully considered and are persuasive.  The rejection of claims 1-26 under 35 USC 103 has been withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (US 20130053623) hereafter known as Evans in view of Nitzan et al (US 20160331378) hereafter known as Nitzan in view of Schumacher et al (US 20150343179) hereafter known as Schumacher.

Independent claim
Regarding claim 27:
Evans discloses:
An apparatus [see abstract... “A pump for inducing flow within a vascular system"] comprising: 
a blood pump configured to be placed inside a body of subject [see Fig. 1 and para 58... “FIG. 1 illustrates one embodiment of an expandable blood pump 100 according to the present disclosure" and para 105... “one or more balloons or other expansion elements 654 may be provided outside of cannula 600, in order to secure pump 100 to a vascular feature such as a valve or aorta wall.”], the blood pump comprising: 
an axial shaft [ see element 630 and Fig. 7F]; 
an impeller [see Figs. 7D-7F element 500 and para 96… “Impeller 500 may be formed with blades”] disposed on the axial shaft [see para 96 again… “Impeller 500 may be formed with blades supported by a memory metal such as Nitinol wires 501 covered with a mesh or web material to form blades 502, as described above, with blades 502 and wires 501 fixed to drive shaft 630”], the impeller being configured to pump blood of the subject by rotating [see para 43… “Rotation of the impeller generates blood flow within the cannula between the cannula's inlet and outlet”], the impeller and axial shaft being configured to undergo axial back-and-forth motion [see para 96… “Distal end 531 of impeller 500 and blades 502 floats in the axial dimension with respect to proximal end 532” and para 97… “impeller 500 slides or displaces axially toward the proximal (fixed) end 532” which disclose how the impeller’s distal end is free floating and therefore moves back-and-forth relative during rotation and para 100 see “distal end 618 of cannula 600 may be radially fixed with respect to drive shaft 630, with axial freedom of motion provided by sliding drive shaft axially within catheter 610.” which discloses how the drive shaft is capable to undergo back and forth motion]; and
a distal tip element disposed at a distal end of the blood pump [part of element 610 at element 618 and element 652 from Figs. 7D and 7F both make up the distal tip and see para 98… “In proximal region 614, drive shaft 630 is supported by catheter 610 at end 620.  In distal region 612, drive shaft 630 may be supported by a short section of catheter at distal end 618 of cannula 600, where distal end 618 is supported by structural members 606 and 607.” While not easily shown in Figs. 7D and 7F, para 98 indicates that the drive shaft is supported by element 610 at element 618 implying that part of element 610 is also distal to the drive shaft and the drive shaft sits inside element 610. Both this distal part of element 610 and element 652 are at least a distal tip element as claimed], the distal tip element defining: 
an axial-shaft-receiving tube, configured to receive at least a portion of the axial shaft during motion of the axial shaft [see part of element 610 distal to drive shaft as described in para 98 and discussed in previous limitation which is an axial-shaft-receiving tube as claimed]; and 
However, Evans broadly describes the tip as being a coupler element of some type [see para 103… “In various embodiments, for example, a screw or other mechanical retainer or coupling element 652 may be provided at the tip of pump system 100”]. Thus, Evans fails to disclose “an atraumatic distal tip portion disposed distally of the axial-shaft- receiving tube”. Additionally, while Evans discloses a configuration in which the impeller and axial shaft are configured to undergo axial motion (in particular, relative to another element within the blood pump) as discussed above, Evans only discloses the impeller as undergoing this back-and-forth motion during rotation of the impeller [see para 97…. “Stop 632 may be provided on drive shaft 630 in distal region 612 to prevent over-travel of free impeller end 531, for example between free end 531 and distal end 618 of cannula 606.” The impeller is free to travel axially to a stop this understood to be disclose at least a configuration where the impeller is configured to travel back-and-forth during rotation]. Nothing in Evans discloses the axial shaft being configured to undergo axial back-and-forth motion during rotation of the impeller. Thus, Evans fails to fully disclose the limitation “the impeller and the axial shaft being configured to undergo axial back-and-forth motion during rotation of the impeller”
Nitzan discloses that using a soft atraumatic tip for a catheter during the analogous process of intravascular surgery prevents damage to the cardiovascular system [see para 114… “The catheter 1 can have a soft atraumatic tip at its distal end 1d that is tapered in a distal direction and that is flexible.  The soft atraumatic tip may facilitate smooth, safe introduction of the catheter 1 into the vein 3.” And see Fig. 7 elements 316, 304 and 306].
Schumacher discloses that another way independent way to move a rotor (i.e. impeller) is through movement of the drive shaft (i.e. the axial shaft) [see para 66… “The rotor can be displaceable in the axial direction in relation to the pump housing, particularly by means of axial displacement of the drive shaft.”] in the analogous art of blood pumps [see para 1… “it relates to a sheath assembly which enables a cord-shaped element, particularly a catheter, to be inserted at least partially into the body of a patient” and para 13… “Once the tubular part of the auxiliary sheath has been inserted into the introducer sheath, the blood pump can be transferred from the auxiliary sheath into the introducer sheath”]
Since Nitzan discloses that an atraumatic distal tip prevents accidental damage to the cardiovascular system during surgery, it would have been obvious to one having ordinary skill in the art to modify Evans distal tip to be an atraumatic tip similarly to that disclosed by Nitzan as this will prevent accidental damage.
Since Evans in view of Nitzan discloses one independent way to control the operation of the impeller is through moving the impeller itself on the drive shaft axially and Schumacher discloses another way to control operation of the impeller is moving the drive shaft with impeller on it, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of Nitzan to also configure the drive shaft to be configured to move axially relative to another portion of the blood pump (i.e. the axial shaft being configured to undergo axial back-and-forth motion) similarly to that disclosed by Schumacher during the rotation of the impeller as the combination of two independent ways (instead of the just one independent way) to control the impeller during rotation would be expected to result in a greater (and if not, the same) level of control of the impeller during use of the blood pump.   


Allowable Subject Matter
Claims 1-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 is the broadest claim. The closest prior art of record is Evans in view of Nitzan. Evans in view of Nitzan discloses the invention substantially as claimed as outlined in the previous final rejection mailed on 5/25/2022. However, Evans in view of Nitzan fails to fully disclose the limitation “the impeller and the axial shaft being configured to undergo axial back-and-forth motion with respect to the frame during operation of the impeller”. In particular, Evans in view of Nitzan fails to disclose specifically the axial shaft being configured to undergo axial back-and-forth motion with respect to the frame during operation of the impeller. While, Evans in view of Nitzan discloses a frame [see Figs. 7D-7F of Evans elements 602,604, 606, 620, 618 which are at least a frame] and discloses the impeller as being configured to move relative to the frame during operation [see para 96 of Evans… “Distal end 531 of impeller 500 and blades 502 floats in the axial dimension with respect to proximal end 532”] there is no support for the axial shaft being configured to move axial back-and-forth motion with respect to the frame during operation. Furthermore, nothing in the prior art obviates this deficiency when viewed with Evans in view of Nitzan. It is important to note that the allowable concept here is not simply the missing the limitation, but the missing limitation in combination with the other elements of the blood pump (with particular importance to the claimed limitation of “an axial-shaft receiving tube, configured to receive at least a portion of the axial shaft during forward motion of the axial shaft”). It is also important to note that the prior art does disclose the axial shaft being configured for back-and-forth motion. For example, Schumacher (cited previously in this office action) discloses a drive shaft (i.e. an axial shaft) configured to move axially (i.e. configured for axial back-and-forth motion) [see para 66… “The rotor can be displaceable in the axial direction in relation to the pump housing, particularly by means of axial displacement of the drive shaft.”]. However, Schumacher fails disclose the axial shaft as being configured for axial-back-and forth motion during operation, relative to the claimed frame. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792